       Case 1:20-cv-00087-AW-GRJ Document 4 Filed 07/10/20 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                      GAINESVILLE DIVISION

ANDREW B. JONES,
DOC # 191172,
      Petitioner,
v.                                                   Case No. 1:20-cv-87-AW-GRJ
STATE OF FLORIDA,
     Respondent.
______________________/

                                      ORDER

      Before the Court is the Magistrate Judge’s June 9, 2020, Report and

Recommendation. ECF No. 3. No objections have been filed. I have now determined

that the recommendation of dismissal should be accepted. The clerk will enter a

judgment that says, “This case is DISMISSED for failure to comply with a court

order and failure to prosecute.” The clerk must then close the file.

      SO ORDERED on July 9, 2020.


                                       s/ Allen Winsor
                                       United States District Judge
